The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 21, 2014

                                      No. 04-13-00395-CR

                                       Rigo GUERRA,
                                          Appellant
                                             v.
                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00042-CRL
                          Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due to be filed on November 18, 2013. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to December 18, 2013. On December 27, 2013, the appellant filed a motion
requesting an additional extension of time to file the brief until January 17, 2014, for a total
extension of sixty days. By order dated December 30, 2013, the motion was granted. The order
stated that appellant’s brief must be filed by January 14, 2014. The motion further stated, “THIS
IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED.”

        The brief was not filed by the deadline stated in this court’s order. It is therefore
ORDERED that the appellant’s brief must be filed in this appeal no later than January 27, 2014.
If the brief is not filed by January 27, 2014, this appeal will be abated to the trial court for an
abandonment hearing, and the trial court will be asked to consider whether sanctions are
appropriate against appellant’s attorney. TEX. R. APP. P. 38.8(b)(2).

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court